NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ENHANCED SECURITY RESEARCH, LLC,
Plaintiff-Appellan,t,
V. _
CISCO SYSTEMS, INC. AND 3COM CORPORATION
Defendcmts-Appellees,
and
CHECK POINT SOFTWARE TECHNOLOGIESz
LTI)., AND CHECK POINT SOFTWARE
TE CHNOLOGIES INC., 
Defen,dants-Appellees,
and
FORTINET, INC.,
Defenclant-Appellee,
and
INTERNATIONAL BUSINESS M_ACHINES
CORPORATION, NOKIA CORPORATION, AND
NOKIA INC.,
Defendcmts-Appellees,
and
SONICWALL, INC.,
Defendan,t-Appellee,
and

ENHANCED SECURlTY V. CISCO SYSTEMS 2
SOURCEFIRE, INC.,
Defendant-Appellee,
and
JUNIPER NETWORKS, INC.,
Defendant-Appellee.
2010-1436, -1437
Appea1 from the United States District Court for the
District of De1aWare in case nos. 09-CV-0390 and U9-CV-
0871, Judge Joseph J. Farnan, Jr. _
ON MOTION
Before SCI-IALL, Circu,it Judge.
0 R D E R
Security Research Ho1dings LLC moves for leave to file
a brief amicus curiae in support of Enhanced Security
Research, LLC. Juniper Networks, Inc. and SonicWALL,
Inc. oppose.
Upon consideration there0f,
IT IS ORDERED THATZ
The motion is denied.
FoR THE COURT
N0V 1 mm /s/ Jan Horba13;
Date J an Horba1y
C1erk
E
.,.S.m..§r5M
ma 0 *£:s'.s°“
N0vp01 ama
.|AN HORBALY
BLERK

3
cc.
S
ENHANCED SECURITY V. CISCO SYSTEMS
Sara A. Pou10s, Esq.
Henry B. Gutman, Esq.
EdWard John Defranco, Esq.
Stefani E. Shanberg, Esq.
Ho11nes J. I-Iawkins, III, Esq.
Dary1L. Joseffer, Esq.
Colby B. Springer, Esq.
A1exander J. Hadjis, Esq.
Jonathan S. Kagan, Esq.